 Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 1 of 10 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                            CASE NO:

REYNALDO NATAR, and
all others similarly situated under
29 U.S.C. 216(b),

       Plaintiff(s),

       v.

DUCT-MAN MECHANICAL
SERVICES LLC, a Florida
limited liability company, and
QUAN NGUYEN, individually,

       Defendants.

                                      /

                                           COMPLAINT

       Plaintiff, REYNALDO NATAR (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

following Complaint against Defendants, DUCT-MAN MECHANICAL SERVICES LLC

(“DUCT-MAN”) and QUAN NGUYEN (“NGUYEN”), individually (collectively referred to

hereinafter as “Defendants”), on behalf of himself, and all others similarly situated, and alleges:

                                          INTRODUCTION

   1. Defendants have unlawfully deprived Plaintiff, and all other employees similarly situated,

       of federal overtime compensation during the course of their employment. This is an action

       arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to

       recover all wages owed to Plaintiff, and those similarly situated to Plaintiff, during the

       course of their employment.
Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 2 of 10 PageID 2



                                           PARTIES

 2. During all times material hereto, Plaintiff was a resident of Lake County, Florida, over the

    age of 18 years, and otherwise sui juris.

 3. During all times material hereto, corporate Defendant, DUCT-MAN, was a Florida limited

    liability company located and transacting business within Eustis, Florida, within the

    jurisdiction of this Honorable Court. DUCT-MAN operates its principal location at 721

    North Grove Street, Eustis, Florida.

 4. During all times material hereto, Defendant, NGUYEN, was and is a resident of the Middle

    District of Florida and was managing member, owner, and operator of DUCT-MAN within

    Lake County, Florida.

 5. During all times material hereto, Defendant, NGUYEN, was over the age of 18 years, and

    was vested with ultimate control and decision-making authority over the hiring, firing, and

    pay practices for Defendant, DUCT-MAN, during the relevant time period.

 6. Defendant, DUCT-MAN was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

    during all times pertinent to the allegations herein.

 7. Defendant, NGUYEN, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

    during all times pertinent to the allegations herein.

                             JURISDICTION AND VENUE

 8. All acts and omissions giving rise to this dispute took place within Lake County, Florida.

 9. Defendant, DUCT-MAN, is headquartered and regularly transacts business in Lake

    County, Florida, and jurisdiction is therefore proper within the Middle District of Florida

    pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.




                                                2
 Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 3 of 10 PageID 3



   10. Venue is proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and

      28 U.S.C. § 1391(b).

                                GENERAL ALLEGATIONS

   11. Defendant, DUCT-MAN, is an air conditioning repair, maintenance, and service company

      that has been operating in the State of Florida since 2013.

   12. According to its own website, DUCT-MAN advertises itself to the Florida community as

      follows:

              Serving the Mount Dora, Eustis and Surrounding Central Florida
              areas... We special in Residential, Commercial, Remodels, and
              Retrofits.

See www.theductman.com

   13. The website for DUCT-MAN further states the following:

              We provide full-service HVAC maintenance, with dedicated staff to
              ensure ongoing system operation, warranty compliance, and quick
              repair. Our commercial maintenance programs can keep your
              building operating costs low and ensure you get the most from this
              asset… We install reliable and dependable climate control systems
              in commercial properties throughout Lake County. Whether you are
              looking to replace existing HVAC equipment or are building a new
              property and want a climax control system designed and installed,
              we can provide you with superior service and the highest quality
              equipment available on the market, at very competitive prices.

www.theductman/com/hvac-ac-services-mount-dora-florida/ .

   14. Defendant, DUCT-MAN, sends its employees to private homes and businesses in the

      surrounding area to offer air conditioning repair services.

   15. Defendant, DUCT-MAN, is not exempt from FLSA coverage.

   16. Defendant, DUCT-MAN, is covered under the FLSA through enterprise coverage, as

      DUCT-MAN was engaged in interstate commerce during all pertinent times in which

      Plaintiff was employed. More specifically, DUCT-MAN was also engaged in interstate



                                               3
    Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 4 of 10 PageID 4



        commerce by virtue of the fact that its business activities involved those to which the FLSA

        applies. Defendant, DUCT-MAN’s business and Plaintiffs’ work for DUCT-MAN affected

        interstate commerce because the materials and goods that Plaintiff used on a constant

        and/or continuous basis moved through interstate commerce prior to or subsequent to

        Plaintiff’s use of the same.

     17. During his employment with Defendant, DUCT-MAN, Plaintiff, and all other similarly

        situated employees, handled and worked with various goods and/or materials that have

        moved through interstate commerce, including, but not limited to: air conditioners, wirings,

        pens, clothing, tools, screw drivers, wrenches, cellular telephones, order forms, and

        automobiles.

     18. Defendant, DUCT-MAN, also regularly employed two (2) or more employees for the

        relevant time period, who handled goods or materials similar to those goods and materials

        handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

        making Defendant, DUCT-MAN’s business an enterprise covered by the FLSA.

     19. Upon information and belief, Defendant, DUCT-MAN, grossed or did business in excess

        of $500,000.00 during the years of 2015, 2016, 2017, and is expected to gross in excess of

        $500,000.00 in 2018.1

     20. During all material times hereto, Plaintiff, and all others similarly situated, was a non-

        exempt employee of Defendant, DUCT-MAN, and Defendant, NGUYEN, within the

        meaning of the FLSA.

     21. Plaintiff began working as a non-exempt employee for Defendant, DUCT-MAN in 2014.



1According to www.theductman.com/about/ the company “currently has over 3,500 clients and
has just passed the million dollar mark this year. We landed a 5 year contract with Ace Hardware
of Sanford and Deland this last year and looking forward to growing.” Id.

                                                  4
    Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 5 of 10 PageID 5



     22. During all time periods hereto, Defendant, NGUYEN, maintained control over the day-to-

        day operations of DUCT-MAN, including the payroll, hiring, firing, and scheduling duties.

     23. Defendant, NGUYEN, was the managing member of Defendant, DUCT-MAN, and

        controlled the company’s payroll practices, and was vested with ultimate decision-making

        authority for Defendant, DUCT-MAN.

     24. Plaintiff, and similarly situated individuals, were employed by Defendant, DUCT-MAN,

        as a Serviceman/Installer.

                        FLSA Violations During Plaintiff’s Employment

     25. After hiring Plaintiff, the Defendants, DUCT-MAN, and NGUYEN, assigned Plaintiff to

        work an average of fifty (50) hours per week.

     26. Plaintiff’s agreed regular hourly rate during 2014 and 2015 was $13.00 an hour.2

     27. Plaintiff’s agreed regular hourly rate during 2016 and 2017 was $14.00 an hour.

     28. Plaintiff’s agreed regular hourly rate during 2018 was $15.00 an hour.

     29. Defendants failed to ever compensate Plaintiff for any hours worked over forty (40) in any

        given work week during all time periods of Plaintiff’s employment.

                                                2015

     30. During 2015, Plaintiff was only paid for the first forty (40) hours of every work week even

        though he worked an average of fifty (50) hours per week. Defendants paid Plaintiff a

        straight $13.00 an hour only for the first forty (40) hours regardless of the number of hours

        Plaintiff worked.




2Plaintiff alleges that the appropriate statute of limitations is three (3) years and therefore relates
back to November 2015.

                                                  5
Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 6 of 10 PageID 6



 31. Defendants failed to pay Plaintiff one-and-one-half times his regular hourly rate for any

    hours worked in excess of forty (40) in any given workweek.

 32. Accordingly, during this employment period, Plaintiff is owed time-and-one-half in the

    amount of $19.50 per hour for ten (10) hours per week for seven (7) weeks.

 33. In total, during this employment period, Plaintiff is entitled to recover $195.00 per week

    for a total of $1,365.00 in unliquidated damages.

 34. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

    entitled to an additional amount of liquidated (double) damages for wages in the amount

    of $1,365.00.

                                            2016

 35. During 2016, Plaintiff was only paid for the first forty (40) hours of every work week even

    though he worked an average of fifty (50) hours per week during the year. Defendants paid

    Plaintiff a straight $14.00 an hour only for the first forty (40) hours regardless of the

    number of hours Plaintiff worked.

 36. During this span of fifty-two (52) weeks, Plaintiff worked an average of fifty (50) hours

    per week.

 37. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

    any hours worked in excess of forty (40) per week.

 38. Accordingly, during this employment period, Plaintiff is owed one-and-one-half-time in

    the amount of $21.00 per hour for ten (10) hours per week for fifty-two (52) weeks.

 39. In total, during this employment period, Plaintiff is entitled to recover $210.00 per week

    for a total of $10,920.00 in unliquidated damages.




                                              6
Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 7 of 10 PageID 7



 40. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

    entitled to an additional amount of liquidated (double) damages for wages in the amount

    of $10,920.00.

                                            2017

 41. During 2017, Plaintiff was only paid for the first forty (40) hours of every work week even

    though he worked an average of fifty (50) hours per week during the year. Defendants paid

    Plaintiff $14.00 an hour only for the first forty (40) hours regardless of the number of hours

    Plaintiff worked.

 42. During this span of fifty-two (52) weeks, Plaintiff worked an average of fifty (50) hours

    per week.

 43. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

    any hours worked in excess of forty (40) per week.

 44. Accordingly, during this employment period, Plaintiff is owed one-and-one-half time in

    the amount of $21.00 per hour for ten (10) hours per week for fifty-two (52) weeks.

 45. In total, during this employment period, Plaintiff is entitled to recover $210.00 per week

    for a total of $10,920.00 in unliquidated damages.

 46. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

    entitled to an additional amount of liquidated (double) damages for wages in the amount

    of $10,920.00.

                                            2018

 47. During 2018, Plaintiff was only paid for the first forty (40) hours of every work week even

    though he worked an average of fifty (50) hours per week during the year. Defendants paid




                                              7
Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 8 of 10 PageID 8



    Plaintiff a straight $15.00 an hour only for the first forty (40) hours regardless of the actual

    number of hours Plaintiff worked.

 48. During a span of forty-five (45) weeks, Plaintiff worked an average of fifty (50) hours per

    week.

 49. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

    any hours worked in excess of forty (40) per week.

 50. Accordingly, during this employment period, Plaintiff is owed one-and-one-half times in

    the amount of $22.50 per hour for ten (10) hours per week for forty-five (45) weeks.

 51. In total, during this employment period, Plaintiff is entitled to recover $225.00 per week

    for a total of $10,125.00 in unliquidated damages.

 52. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

    entitled to an additional amount of liquidated (double) damages for wages in the amount

    of $10,125.00.

                         Plaintiff Exercises His Right to Overtime

 53. On or about October 26, 2018, Plaintiff, through undersigned counsel, informed

    Defendants of their FLSA violations.

 54. As of the date of this filing, Plaintiff is still employed with Defendants.

 55. Overtime payments to Plaintiff remain due and owing.

 56. During Plaintiff’s employment, the Defendants failed to maintain adequate and

    contemporaneous time records as required by the FLSA.

 57. Defendants, DUCT-MAN, and NGUYEN, were either recklessly indifferent as to the

    overtime requirements under federal law, or, in the alternative, intentionally violated




                                               8
 Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 9 of 10 PageID 9



       federal law so that the Defendants could avoid having to pay Plaintiff his lawful (and hard-

       earned) wages.

   58. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

       year statute of limitations applies instead of the two (2) year statute of limitations.

   59. As a result of the above violations of federal law, Plaintiff has had retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA.

   COUNT I – FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                         (against All Defendants)

   60. Plaintiff re-avers and re-alleges Paragraphs 1 through 59 above, as though fully set forth

       herein.

   61. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

   62. Plaintiff is entitled to: (i) time-and-a-half overtime wages; and (ii) liquidated damages

       pursuant to the FLSA.

   63. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. 216(b).

   WHEREFORE, Plaintiff, REYNALDO NATAR, demands judgment against Defendants,

DUCT-MAN MECHANICAL SERVICES LLC, and QUAN NGUYEN, individually, and

respectfully requests that he be awarded the following relief: (a) unliquidated damages to be paid

by the Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants

jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants jointly

and severally; and any and all such further relief as may be deemed just and reasonable under the

circumstances.




                                                  9
Case 5:18-cv-00562-JSM-PRL Document 1 Filed 11/05/18 Page 10 of 10 PageID 10



                             DEMAND FOR JURY TRIAL

       Plaintiff, REYNALDO NATAR, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 5th day of November, 2018.

                                                Respectfully Submitted,

                                                USA EMPLOYMENT LAWYERS –
                                                JORDAN RICHARDS, PLLC
                                                805 East Broward Blvd. Suite 301
                                                Fort Lauderdale, Florida 33301
                                                Ph: (954) 871-0050
                                                Counsel for Plaintiff, Reynaldo Natar

                                                By: /s/ Jordan Richards
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372
                                                jordan@jordanrichardspllc.com
                                                melissa@jordanrichadrspllc.com
                                                livia@jordanrichardspllc.com
                                                jake@jordanrichardspllc.com


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 5th of

November, 2018.

                                                       By: /s/ Jordan Richards, Esquire
                                                       JORDAN RICHARDS, ESQ.
                                                       Florida Bar No. 108372


                                    SERVICE LIST:




                                           10
